 
Exhibit 10.1
 
Employment Contract


Party A: Gulf Resources, Inc
Party B: Mr. Nai Hui Miao
Date: 10 July 2009
Comply with the <Chinese Employment Law>, <Chinese Employment Contract Law> and
related regulation and law, both Party A and Party B agree to sign the contract
and will comply with the all the clauses listed in this contract.


1. Basic Information


(1)
Party A:  Gulf Resources, Inc

Legal Representative:  Liu Xiao Bin


(2)
Party B  Nai Hui Miao  , Gender: Male

Type of Identity: Non Agricultural
ID:  370723196808240036
Start Working Date in Party A: July 10, 2009
Home Address: No.302, Unit 3, Building No.4, No.108, Shengcheng Street,
Shouguang City, Guangdong Province, PRC
2 Contract Term
(3)
The contract has a fixed term duration.

The contract is effective from July 10, 2009 and will be terminated on the date
of July 11, 2012.


3. Main Work and Working Location
(4) Party B agrees to fill in the position as Chief Operating Officer as needed
by Party A.


(5) The working location is the Chinese real operation facility of Gulf
Resources.


(6) Party B should be in charge of the general operation of Gulf Resources, Inc.


4 .Working hours and Holidays
(7) Party A will arrange a fixed working schedule of Party B. Party B will not
work over 8 hours per day, not over 40 hours a week. If the workload of Party B
over the stated time or have temporary work, Party A should obtain the permit
from related regulator.


(6) The holidays issued for Party B will follow Chinese Public Holidays policy.


5. Compensation
(9) Party A will pay the monthly compensation to Party B before 20th each month,
the monthly compensation is $2,195 ( RMB 15,000).


6. Other Welfare
 
 
 

--------------------------------------------------------------------------------

 
 
(10) Party A and B will participate in Chinese Society Insurance Program, Party
A will conduct the procedure for Party B and take certain obligation.


(11) If Party B is sick or injured during the work, the expenses will following
the related policies by the government.


(12) If Party B encounters occupational disease or is injured during the work,
the expenses will following the related policies by the government.


7. Protection of Employment Terms and harm
(15) Due to the position requirement, Party A prepares the safety conduct and
provide safety goods to Party B complying with government policy and regulation.


(16)  Party B should comply with Party A’s safety employment policy and prevent
illegal action and accident to reduce occupation risks.


(17) Party A should enhance occupational disease management and establish
related policies.
8 The termination of Contract and redeem


(18) Party A and B terminate or renew the contract should comply with the
<Chinese Employment Contract Law>


(19) When the contract is terminated, Party A will provide a confirmation letter
to Party B and finish all the related leaving matters within 15 days.


(20) Party B should pass the work depending the contract requirement, if need to
be redeemed, should be done as working pass.


10. The conduction of disputant and others
(21) If there is disputant between two parties, can apply for intermediation to
Intermediation Commission; if the dispute can’t be resolved, can apply to
arbitration commission.


(22) If there is any conflict to regulation or policies stated by Government and
Beijing local government, can be conducted complying with regulation.


(23) There are two copies of the contract, each Party holds one copy.
 
 


 
Party A (Signature)                        
 
Party B ( Signature)
 
/s/ Xiabin Liu
 
/s/ Nai Hui Miao
 

 
Legal Representative


Date: 11 July 2008
 